DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 6,472,665 B1).
With respect to independent claim 1, Ishikawa teaches in Fig. 3 An X-ray sensing device, comprising: 
a photosensitive element 24 configured to sense light having a first wavelength; 
a lead-containing glass 26 overlapping with the photosensitive element; and 
an X-ray conversion structure 21 arranged on the lead-containing glass, and the lead-containing glass is located between the photosensitive element and the X-ray conversion structure, wherein the X-ray conversion structure 21; scintillator is configured to at least partially convert X-rays into light having the first wavelength.
With respect to dependent claim 2, Ishikawa teaches in column 13, lines 47 – 53 wherein a weight percentage of lead oxide in the lead-containing glass is 10 wt% to 75 wt%, and a thickness of the lead-containing glass is 0.5 mm to 5 mm.
With respect to dependent claim 8, Ishikawa teaches  a bank structure 25 located above the lead-containing glass and surrounding the X-ray conversion structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, and further in view of Mochizuki (US 5,777,335) and Okada (US 2010/0054418 A1).
The teaching of Ishikawa has been discussed above.
With respect to dependent claim 3, Ishikawa teaches an active element sensor 24 should have an active element in order to readout from pixels disclosed in column 14, line 56  formed above the lead-containing glass this element is met when the X-ray sensing device of Ishikawa is back illuminated, but is silent with wherein the photosensitive element includes: a first electrode electrically connected to the active element, wherein the first electrode comprises a transparent conductive material; a photosensitive layer formed on the first electrode; and a second electrode formed on the photosensitive layer, wherein the first electrode is closer to the lead-containing glass than the second electrode.
 In Fig. 5 Mochizuki teaches wherein the photosensitive element includes: a first electrode 204 (this 204 covered by 213 should be 209; see column 6, lines 14 – 15) electrically connected to the active element 102, wherein the first electrode comprises a transparent conductive material ITO as disclosed in column 6, lines 14 – 16; a photosensitive layer 210 formed on the first electrode; and a second electrode 208 formed on the photosensitive layer.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ishikawa in order to have a photoelectric conversion element to detect light generated in scintillator by X-ray. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Ishikawa is silent with wherein the first electrode is closer to the lead-containing glass than the second electrode.
In Fig. 4 Okada teaches scintillator 30 and the photosensitive element 26 includes a first electrode 32 electrically connected to the active element 4B and wherein the first electrode comprises a transparent conductive material as disclosed in paragraph [0051] and a photosensitive layer 8 formed on the first electrode; and a second electrode 34 formed on the photosensitive layer. Ishikawa teaches a lead-glass layer to protect or prevent sensors from deteriorating by X-ray. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ishikawa so as to have the limitation of “wherein the first electrode is closer to the lead-containing glass than the second electrode” in order to protect desired elements from X-ray.
The limitation of “wherein the first electrode is closer to the lead-containing glass than the second electrode” would be design choice when x-ray detector have a back-illuminating photodiode as an engineering design choice.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, and further in view of Mochizuki.
The teaching of Ishikawa has been discussed above.
With respect to dependent claim 7, Ishikawa is silent with a substrate overlapping with the lead-containing glass; an active element formed on the substrate, and the active element and the photosensitive element are located between the substrate and the lead-containing glass, wherein the photosensitive element comprises: a first electrode electrically connected to the active element; a photosensitive layer formed on the first electrode; and a second electrode formed on the photosensitive layer, wherein the first electrode is closer to the substrate than the second electrode, and the second electrode comprises a transparent conductive material.
In Fig. 5 Mochizuki teaches a substrate 201; an active element 102 formed on the substrate, and wherein the photosensitive element comprises: a first electrode 209 electrically connected to the active element; a photosensitive layer 208 formed on the first electrode; and a second electrode 204 formed on the photosensitive layer, wherein the first electrode is closer to the substrate than the second electrode, and the second electrode comprises a transparent conductive material.
Since Ishikawa teaches the lead-glass layer between the scintillator layer and the sensor layer, the limitation of “the active element and the photosensitive element are located between the substrate and the lead-containing glass” would be obvious in order to protect desired element from X-rays. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, and further in view of Honma (JP 2013-246063).
The teaching of Ishikawa has been discussed above.
With respect to dependent claim 4, Ishikawa is silent with wherein the X-ray conversion structure comprises: a scintillator layer; a metal layer overlapping with the scintillator layer; and an anti-moisture layer surrounding the scintillator layer and the metal layer.
In Fig. 7, Honma teaches wherein the X-ray conversion structure comprises: a scintillator layer 13; a metal layer 14 overlapping with the scintillator layer; and an anti-moisture layer 15 surrounding the scintillator layer and the metal layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ishikawa in order to prevent scintillator from deteriorating with moisture and increase detection efficiency (with a metal layer). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa modified by Honma, and further in view of Tonami (US 2016/0282484 A1).
The teaching of Ishikawa modified by Honma has been discussed above.
With respect to dependent claim 6, Ishikawa is silent with an optical glue layer is formed on the lead-containing glass, and the optical glue layer is bonded to the X-ray conversion structure.
In paragraph [0110] Tonami teaches optical adhesive. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ishikawa modified by Honma in order to provide the best optical coupling between desired layers for enhancing an S/N ratio. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 5 and 9 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
wherein the X-ray conversion structure comprises: a first flexible substrate having a first surface and a second surface opposite to the first surface, wherein the scintillator layer is formed on the first surface; an adhesive layer formed on the second surface; and a second flexible substrate overlapping with the first flexible substrate, wherein the metal layer is formed on the second flexible substrate, and the adhesive layer is adhered to the metal layer, wherein the anti-moisture layer surrounds the first flexible substrate, the scintillator layer, the adhesive layer, the metal layer, and the second flexible substrate.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the X-ray conversion structure comprises: a scintillator layer formed on the lead-containing glass and surrounded by the bank  structure; a first protection layer formed on the scintillator layer; a metal layer formed on the first protection layer and overlapping with the scintillator layer; and a second protection layer formed on the metal layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884